Title: James Madison to William Allen, 5 January 1832
From: Madison, James
To: Allen, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Jany. 5t<h>. 1832
                            
                        
                        I find that there is due for taxes on some property of mine in Washington the amt. $90.50 cts—for the yea<r>s
                            30, & 31—I must ask the favor of you to remit without delay that sum to—— Billing
                            Collector of 1<st>. & 2d Wards, disposing of as much of my flour as may be necessary for that purpose
                        
                            
                                Wm Allen <Frederick J—>
                            
                        
                    